IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JOSEPH POWLES, 2528 S. 13TH            : No. 21 EM 2015
STREET, PHILADELPHIA, PA 19148         :
                                       :
                                       :
           v.                          :
                                       :
                                       :
CSX CORPORATION, 500 WATER             :
STREET, JACKSONVILLE, FL 32202         :
AND CITY OF PHILADELPHIA, 1515         :
ARCH STREET, 15TH FLOOR,               :
PHILADELPHIA, PA 19102                 :
                                       :
                                       :
PETITION OF: CSX CORPORATION           :


                                    ORDER


PER CURIAM
     AND NOW, this 22nd day of June, 2015, the Petition for Review is DENIED.